In a negligence action to recover damages for personal injuries, loss of services, etc,, plaintiffs appeal, as limited by their brief, from so much *846of an order of the Supreme Court, Queens County, dated June 16, 1967, as, on reconsideration, adhered to a decision denying a general preference. Order reversed insofar as appealed from, on the law and the facts, with one bill of $10 costs and disbursements against respondents jointly, and general preference granted. In our opinion the claimed injuries, if established, would support a verdict in excess of $10,000. Defendants submitted no medical proof contradicting that of plaintiffs, even though they had had a physical examination of the injured plaintiff. On such record, it was an improvident exercise of discretion to deny a general preference (Pass v. D’Andrea, 30 A D 2d 841) and to ignore said plaintiff’s offer to submit to an examination by an impartial, court-appointed doctor. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuseello, JJ., concur.